            Case 2:21-cv-00379-AC Document 3 Filed 03/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       MICHAEL SHERMAN LEWIS,                            No. 2:21-cv-0379 AC P
12                         Petitioner,
13              v.                                         ORDER
14       NASA, et. al.,
15                         Respondents.
16

17             Petitioner, an individual who does not appear to be incarcerated,1 has submitted a letter to

18   the court. ECF No. 1. The letter is virtually unintelligible. However, based upon petitioner’s use

19   of the words “habeas coupus [sic]” on the first page of the document (see id. at 1), the court

20   believes that petitioner may be seeking to file a petition for writ of habeas corpus pursuant to 28

21   U.S.C. § 2254. The filing does not itself constitute such a petition, and it may not fairly be

22   construed as such.2

23             Petitioner has not filed an in forma pauperis affidavit or paid the required filing fee

24   ($5.00) for this action, either. See 28 U.S.C. §§ 1914(a); 1915(a). In order to commence an

25   1
       The address on petitioner’s letter appears to be a private address. See ECF No. 1 at 5.
26   Petitioner may, however, be “in custody” for purposes of Section 2254. See, e.g., Spencer v.
     Kemna, 523 U.S. 1, 8 (1998) (stating parolee’s challenge to validity of conviction satisfies case or
27   controversy requirement for Section 2254 petitioner).
     2
       In order to clarify the docket, the court will direct the Clerk of Court to recharacterize the
28   document as a letter rather than a habeas petition.
                                                          1
         Case 2:21-cv-00379-AC Document 3 Filed 03/10/21 Page 2 of 2


 1   action, a litigant must file a complaint as required by Rule 3 of the Federal Rules of Civil
 2   Procedure, and he must either pay the appropriate filing fee or file an application requesting leave
 3   to proceed in forma pauperis. See 28 U.S.C. §§ 1914(a), 1915(a). The court will not issue any
 4   orders granting or denying relief until an action has been properly commenced.
 5          For these reasons, petitioner will be ordered to file: (1) a petition for writ of habeas
 6   corpus, and (2) an application to proceed in forma pauperis. In lieu of the latter, petitioner may
 7   pay the appropriate filing fee. The Clerk of Court will be directed to send petitioner copies of
 8   these forms.
 9          In accordance with the above, IT IS HEREBY ORDERED that the Clerk of Court shall:
10          1. Recharacterize petitioner’s initial filing in this action (ECF No. 1) as a “letter” instead
11   of a “petition” on the docket;
12          2. Send petitioner one copy of each of the following:
13              a. An Application to Proceed in District Court Without Prepaying Fees or Costs;
14              b. The appropriate petition for writ of habeas corpus form;
15              c. Petitioner’s letter (ECF No. 1);
16              d. Any new case documents a non-prisoner should receive, and
17              e. The docket of this action.
18          IT IS FURTHER ORDERED that within thirty days of the date of this order, petitioner
19   shall complete and file:
20          1. The application to proceed in forma pauperis. In the alternative, petitioner may pay
21   the appropriate filing fee, and
22          2. The petition for writ of habeas corpus form.
23          Petitioner is warned that failure to comply with this order will result in a recommendation
24   that this action be dismissed.
25   DATED: March 10, 2021
26

27

28
                                                        2
